
	
		I
		111th CONGRESS
		1st Session
		H. R. 2906
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Moran of Virginia
			 (for himself, Mr. Terry,
			 Mr. Wolf, and
			 Mr. Berman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to specifically
		  include problem and pathological gambling in programs of the Substance Abuse
		  and Mental Health Services Administration and to establish a national program
		  to address the harmful consequences of problem gambling.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Problem Gambling Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Problem gambling
			 is a public health disorder characterized by increasing preoccupation with
			 gambling, loss of control, restlessness or irritability when attempting to
			 stop, and continuation of the gambling behavior in spite of mounting, serious,
			 negative consequences.
			(2)Over 6,000,000
			 adults met criteria for a gambling problem last year.
			(3)The estimated
			 social cost to families and communities from bankruptcy, divorce, job loss, and
			 criminal justice costs associated with problem gambling was $6,700,000,000 last
			 year.
			(4)Problem gambling
			 is associated with higher incidence of bankruptcy, domestic abuse, and
			 suicide.
			(5)Problem gamblers
			 have high rates of co-occurring substance abuse and mental health
			 disorders.
			(6)In response to
			 current budget shortfalls, many States are considering or have enacted
			 legislation to expand legal gambling activities with the intent of raising
			 State revenues.
			(7)The Substance
			 Abuse and Mental Health Services Administration (SAMHSA) is the lead Federal
			 agency for substance abuse and mental health services.
			(8)There are no
			 agencies or individuals in the Federal Government with a formal responsibility
			 for problem gambling.
			3.Inclusion of
			 gambling in SAMHSA authoritiesSection 501(d) of the Public Health Service
			 Act (42 U.S.C. 290aa(d)) is amended—
			(1)by striking
			 and at the end of paragraph (17);
			(2)by striking the
			 period at the end of paragraph (18) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(19)establish and
				implement programs for the identification, prevention, and treatment of problem
				and pathological
				gambling.
					.
			4.Public
			 awareness
			(a)In
			 GeneralThe Secretary of Health and Human Services (in this Act
			 referred to as the Secretary) shall carry out a national
			 campaign to increase knowledge and raise awareness with respect to problem
			 gambling issues within the general public, including supporting and augmenting
			 existing national campaigns and the production and placement of public service
			 announcements.
			(b)Voluntary
			 DonationsIn carrying out subsection (a), the Secretary
			 shall—
				(1)administer and
			 coordinate the voluntary donation of resources to assist in the implementation
			 of new programs and the augmentation of existing national campaigns to provide
			 national strategies for dissemination of information intended to address
			 problem gambling from—
					(A)the television,
			 radio, motion picture, cable communications, and print media;
					(B)the advertising
			 industry;
					(C)the business
			 sector of the United States; and
					(D)professional
			 sports organizations and associations; and
					(2)encourage media
			 outlets throughout the country to provide information aimed at preventing
			 problem gambling, including public service announcements, documentary films,
			 and advertisements.
				(c)FocusIn
			 carrying out subsection (a), the Secretary shall target radio and television
			 audiences of, but not limited to, sporting and gambling events.
			(d)EvaluationIn
			 carrying out subsection (a), the Secretary shall evaluate and report to the
			 President and to the Congress on the effectiveness of activities under this
			 section.
			(e)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $200,000 for each of fiscal years 2010
			 through 2014.
			5.Research
			(a)In
			 GeneralThe President shall establish and implement a national
			 program of research on problem gambling.
			(b)CoordinationIn
			 carrying out this section, the President shall appoint an advisory commission,
			 including individuals not currently employed by the Federal Government, to
			 coordinate the activities of Federal agencies relating to research on problem
			 gambling, including the activities of the National Institutes of Health, the
			 National Science Foundation, the National Institute of Justice, the Bureau of
			 Justice Statistics, and the Substance Abuse and Mental Health Services
			 Administration.
			(c)National
			 Gambling Impact Study Commission ReportIn carrying out this
			 section, the President shall consider the recommendations that appear in
			 chapter 8 of the June 18, 1999, report of the National Gambling Impact Study
			 Commission.
			(d)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $4,000,000 for each of fiscal years 2010
			 through 2014.
			6.Treatment
			(a)Grants
				(1)In
			 generalThe Secretary may make grants to States, local, and
			 tribal governments, and nonprofit agencies to provide comprehensive services
			 with respect to treatment and prevention of problem gambling issues and
			 education about problem gambling issues.
				(2)Application for
			 grantA grant may be made under paragraph (1) only if an
			 application for the grant is submitted to the Secretary and the application is
			 in such form, is made in such manner, and contains such agreements, assurances,
			 and information as the Secretary determines to be necessary to carry out this
			 subsection.
				(3)Authorization of
			 appropriationsFor the purpose of carrying out this subsection,
			 there is authorized to be appropriated $10,000,000 for each of fiscal years
			 2010 through 2014.
				(b)Treatment
			 improvement protocolThe President, acting through the
			 Administrator of the Substance Abuse and Mental Health Services Administration,
			 shall develop a treatment improvement protocol specific to problem
			 gambling.
			7.Sense of
			 congressIt is the sense of
			 the Congress that every State should contribute a percentage of its revenue
			 from gambling towards prevention and treatment of problem gambling and towards
			 research services and education about problem gambling.
		
